DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant’s arguments, filed 05/02/2022, with respect to the rejection(s) of claim(s) 1 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US 5206512 A.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 7, 9, 10, 13, 18, 21, 23-27, 29, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gregerson (WO 2018098147 A1) in view of Iwao (US 5206512 A).
With regards to claim 1, Gregerson discloses an X-ray CT system comprising: a first longitudinally extending frame part 801 extending in a first direction 101 and comprising a first end (top) and a second end (bottom); a support construction 40 extending from the longitudinally extending frame part in a second direction at least substantially perpendicular to the first direction, the support construction comprising a ring-shaped gantry 40 connected to the first longitudinally extending frame part as non-rotatable about an axis extending in said second direction; an X-ray source 43 and an image detector 45 which together form an X-ray imaging assembly mounted to the support construction; a first driving mechanism 41 arranged to move the X-ray imaging assembly about a virtual or physical rotation axis extending in parallel with said first direction [0070]; and a control system, having an operation mode operating the first driving mechanism and simultaneously operating the X-ray imaging assembly [0070]. Gregerson does not specifically teach wherein the support construction includes at least one guiding construction configured to enable laterally moving at least either of the X-ray source and the image detector in relation to the support construction, a range of said lateral movement of at least either of the X-ray source and the image detector comprising a base position and a first and a second extreme position. Iwao teaches an imaging system comprising a plurality of detectors 13b-c mounted to a support construction 12 via at least one guiding construction 15 configured to enable laterally moving the image detector in relation to the support construction, a range of said lateral movement of at least either of the image detector comprising a base position (middle) and a first (top) and a second (bottom) extreme position (Figs. 2 and 3; column 3, lines 16-32). It would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Gregerson with the claimed configuration in order to optimize detector/source positioning to obtain a high quality image.
With regards to claim 2, Iwao discloses wherein the at least one guiding construction is disposed on a lateral face of the gantry and the lateral movement of the X-ray source and/or the image detector is at least substantially perpendicular to the rotation axis (Figs. 2 and 3).
With regards to claim 3, Iwao discloses wherein the at least one guiding construction comprises a carriage 15C mounted to the image detector to enable laterally moving the image detector (Fig. 3; column 3, lines 33-62).
With regards to claim 4, Iwao discloses wherein the guiding construction comprises at least one guiding groove or rail 15A1, 15A2 on a side of the support construction and a mating construction on a side of the carriage (Fig. 3).
With regards to claim 7, Gregerson and Iwao do not explicitly teach wherein the guiding construction includes a position sensor arrangement. However, Gregerson does teach a controller for controlling the position of the guiding construction, wherein the controller may receive position feedback signals indicative of the position of the guiding construction [0047]. Therefore, it would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Gregerson with the claimed position sensor arrangement as a known substitution.
With regards to claims 9 and 10, Gregerson discloses a controller for controlling a drive mechanism, thereby controlling the vertical displacement of the gantry, wherein the controller may receive position feedback signals indicative of the position of the gantry 40 along the guiding construction [0047]. Gregerson does not explicitly teach a position sensor arrangement. However, as previously noted, Gregerson and Iwao do not teach a controller for controlling the position of the guiding construction, wherein the controller may receive position feedback signals indicative of the position of the guiding construction [0047]. Therefore, it would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Gregerson with the claimed position sensor arrangement as known substitution.
With regards to claim 13, Gregerson and Iwao do not specifically teach the claimed mounting bracket. Nevertheless, such a modification would have been well known since mounting brackets were commonly used in the art. It would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Gregerson and Iwao to secure the detectors to the guiding construction. 
With regards to claim 18, Gregerson discloses wherein the apparatus includes a second driving mechanism 501 configured to move the support construction in a direction substantially parallel with the first direction [0033].
With regards to claim 21, Gregerson discloses wherein the control system includes a patient entry mode according to which the at least one guiding construction is operated so as to drive at least one of the X-ray source and the image detector to a position relatively closer to the first extreme position than the second extreme position (Figs 2A-3C).
With regards to claim 23, Gregerson discloses wherein the apparatus comprises a linear movement mechanism 601 arranged to move the support construction in a direction which is at least substantially perpendicular to the first direction [0030] and wherein a range of said linear movement of the support construction comprises a base position (middle) in relation to the first longitudinally extending frame part and a first (left side) and a second (right side) extreme position (Figs. 6A and 6B) [0050-0052].
With regards to claim 24, Gregerson discloses wherein the control system of the apparatus includes a patient entry mode which includes driving the linear movement mechanism so as to position the support construction closer to the first extreme position than the second extreme position within the range of the linear movement of the support construction (Figs. 10C and 10D).
With regards to claim 25, Gregerson discloses wherein the control system includes a patient entry mode having at least one of the X-ray source and the image detector positioned closer to the first extreme position than the second extreme position within the range of lateral movement of the X-ray source and/or the image detector, and the linear movement mechanism locates the support construction at a position closer to one of the first and second extreme position within the range of the linear movement of the support construction which is closer to the position where the X-ray source and/or the image detector is driven (Figs. 10C and 10D) [0077].
With regards to claim 26, Gregerson discloses wherein the patient entry mode comprises the control system controlling the first driving mechanism to move the X-ray imaging assembly about the rotation axis to a rotational position at which the at least one guiding construction is positioned such that a direction of movement enabled by the at least one guiding construction is at least substantially perpendicular to the first direction of the first longitudinally extending frame [0050-0052] (Figs. 3A-3C).
With regards to claim 27, Gregerson discloses a patient support 813 mounted to said imaging apparatus, said patient support having a surface which extends substantially parallel to the first longitudinally extending frame part (Figs. 2A, 10I, 10J.
With regards to claim 29, Gregerson does not specifically teach the claimed configuration. However Gregerson does teach wherein the distance between the patient support 813 and the first longitudinally extending frame part may be adjusted (Figs. 10C and 10D). Substituting the adjustment means taught by Gregerson with the claimed configuration would have been obvious since the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
With regards to claim 30, Gregerson discloses guiding constructions 41, 807 for both the X-ray source and the image detector and the control system comprises an operating mode to drive the guiding constructions to move the X-ray source and the image detector to positions which are an at least substantially identical distance in the same direction from the base position, and then perform an imaging exposure (Fig. 9, X ray source and detector are positioned on opposing sides of the rotating gantry).

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gregerson in view of Iwao and Verro (US 4385397 A).
With regards to claim 17, Gregerson does not teach the claimed light emitting component. Verro is in the field of X-ray tomography and teaches lights mounted to a gantry to project a light onto a patient showing the region to be scanned (Abstract). Therefore, in view of ensuring proper alignment, it would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Gregerson with the claimed light emitting component.


Allowable Subject Matter
Claims 16 and 34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
None of the prior art teach the support construction as claimed in claim 16 or the control system and configuration of claim 34.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS H TANINGCO whose telephone number is (571)272-1848.  The examiner can normally be reached on Monday-Friday 9am-6pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARCUS H TANINGCO/Primary Examiner, Art Unit 2884